FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2007 Commission File Number 001-32895 Penn West Energy Trust (Translation of registrant's name into English) 2200, 425 - First Street SW, Calgary, Alberta T2P 3L8 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PENN WEST ENERGY TRUST By its administrator, Penn West Petroleum Ltd. (Registrant) Date:September 25, 2007 By: /s/ Todd Takeyasu Name:Todd Takeyasu Title:Senior Vice-President & Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 News Release datedSeptember 25, 2007 - Penn West enters Arrangement Agreement to acquire Vault Energy Trust
